DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/17/2021 have been entered. Claims 1-14 remain pending in the application. Claim 1 has been amended. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 09/17/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 6625905), in view of Luedecke et al. (US 2016/0353936).
Regarding Claim 1, Kita teaches a sole structure for a shoe comprising: a midsole (3) which is made of a soft-elastic material (col. 4 ll. 31-35, “each of the midsoles 3-5 is generally formed of a soft elastic material having good cushioning properties. Specifically, thermoplastic synthetic resin foam such as ethylene-vinyl acetate copolymer (EVA), thermosetting resin foam such as polyurethane (PU), or rubber material foam”) and an upper surface of which serves as a foot sole support surface that supports a sole of a foot of a shoe wearer (col. 3 ll. 18-20 discloses “midsole 3 extending from a heel region to a forefoot region through a midfoot region (or a plantar arch portion) of the shoe and fitted to a lower part of an upper 2,” wherein as the midsole (3) is fitted to the lower part of the upper it would 
Kita does not teach explicitly an outsole which is made of an elastic material having a higher hardness than that of the midsole.
Attention is drawn to Luedecke, which teaches analogous article of footwear. Luedecke et al. teaches a sole structure (110) for a shoe which includes a midsole (130) which is made of a soft-elastic material (paragraph [0063], "the upper midsole member 130 is constructed of a suitable lightweight compressible material... for example, the upper midsole member 130 can be constructed of a compressible (e.g., foam) material having a Shore A durometer from about 36-47") and an upper surface of which serves as a foot sole support surface that supports a sole of a foot of a shoe wearer (Fig. 1 shows that the midsole is directly below the upper, and would therefore provide a surface to support the sole of the foot of the wearer) and an outsole (170) which is made of an elastic material having a higher hardness than that of the midsole (paragraph [0054] discloses " the outsole structure 170 can be formed of a suitable compressible material (e.g., rubber) having a Shore A durometer of approximately 60-80," wherein the range of hardness for the outsole is higher than the range disclosed above for the midsole (130)) and a lower surface of which serves as a grounding surface (paragraph [0055], "the outsole structure 170 includes a base structure 1010 and a plurality of ground engaging/traction elements or lugs 1020"), the sole structure comprising: a thin plate (150) made of an elastic material (paragraph [0061], "the midsole plate 150 also has a sufficient flexibility") and stacked on a lower side of the midsole over the outsole (Fig. 1 shows the plate (150) stacked between the midsole (130) and the outsole (170); and a shock-absorbing body (160) made of a soft-elastic material (paragraph [0053], "the lower midsole member 160 can be formed of a compressible material having a Shore A durometer of about 40-65 (e.g., about 40-50), such as an ethylene vinyl acetate (EVA) foam") and stacked on an upper side of the outsole so as to abut on a lower surface of the plate at least in a hindfoot area of the shoe (Fig. 1 shows the shock-absorbing body (160) stacked beneath the plate (150) and above the outsole (170)), wherein the plate extends from a position corresponding to calcaneus of the foot of the shoe wearer in a longitudinal direction (Fig. 9B shows the plate (150) extending from a heel of a foot), is interposed between the midsole and the shock-absorbing body in the hindfoot area of the shoe (Fig. 1 shows that the plate (150) is interposed between the shock absorbing body (160) and midsole (130) in the hindfoot region), and is formed such that at least a portion of the plate serves as an exposed portion in which a lower surface of the plate is exposed in a position above the grounding surface in a midfoot area of the shoe (Fig. 3 shows the exposed area of the plate (823) above the grounding surface of the outsole (1020) in the midfoot region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kita to include the teachings of Luedecke et al. so as to include an outsole which is made of an elastic material having a higher hardness than that of the midsole to provide sufficient cushioning comfort and flexibility (paragraph [0053], "outsole structure 170 can have suitable thicknesses and be constructed of suitably compressible materials so as to provide sufficient cushioning comfort and flexibility based upon a particular purpose")
Examiner notes that if there is any doubt that the plate (6) extends to the first interphalangeal joint (as shown in Fig. 1 of Kita), that it would have been obvious to one of ordinary skill in the art that the plate will fit differently sized feet in different manners and an intended relative position of the plate to the wearer's foot anatomy is functional and not patentably significant.
Regarding Claim 2, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein in the plate, at least one protruding portion (6a) that protrudes or is raised upwardly from an upper surface or downwardly from the lower surface is formed at least in the midfoot area of the shoe (Fig. 5 is a cross section from the midsole of the sole showing protruding portion (6a) extending upwards from the upper surface of the plate (6)).
Regarding Claim 3, modified Kita teaches all of the limitations of Claim 2, as discussed in the rejection above. Kita further teaches wherein the at least one protruding portion (6a) is formed in the exposed portion of the plate (Fig. 5 shows the plate (6) being exposed as it is the lowest layer of the sole, and further shows the protruding portion (6a)).
Regarding Claim 4, modified Kita teaches all of the limitations of Claim 2, as discussed in the rejection above. Kita further teaches wherein the protruding portion (6a) is a linear protruding portion that extends in a longitudinal direction (col. 5 ll. 19-21 discloses “in fig. 3 sheet portions of the first corrugated sheet 6 other than the flanges 6a are shown in a dotted line,” wherein the flanges (6a) as shown by the solid lines of the plate (6) can be seen extending longitudinally in Fig. 3).
Regarding Claim 5, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein the shock-absorbing body (4) is formed so as to extend from the hindfoot area to the midfoot area of the shoe (fig. 3 and annotated fig. 2 show the shock absorbing body (4) extending from the hindfoot region to the midfoot region), and an opening (40) that passes through in a vertical direction is formed in the shock-absorbing body (4) (col. 5 ll. 9-10, “a vertically extending hole 40 is formed at a central portion of lower midsole 4) and the exposed portion of the plate is formed by the opening (Fig. 6 shows the plate (6) exposed through the opening (40) formed in the shock absorbing body (4)).
Regarding Claim 6, modified Kita teaches all of the limitations of Claim 1, as discussed in the rejection above. Kita further teaches wherein the shock-absorbing body (4) is provided only in the hindfoot area (annotated fig. 2 shows the shock absorbing body (4) located only in the hindfoot area).
Regarding Claim 7, modified Kita teaches all of the limitations of Claim 6, as discussed in the rejection above. Kita further teaches wherein an opening (40) that passes through in the vertical direction is formed in a central portion of the shock-absorbing body (4) in a foot width direction (col. 5 ll. 9-10, “a vertically extending hole 40 is formed at a central portion of lower midsole 4).
Regarding Claim 8, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 1 (Fig. 1). 
Regarding Claim 9, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 2 (Fig. 1). 
Regarding Claim 10, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 3 (Fig. 1). 
Regarding Claim 11, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 4 (Fig. 1).
 Regarding Claim 12, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 5 (Fig. 1). 
Regarding Claim 13, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 6 (Fig. 1).
 Regarding Claim 14, modified Kita teaches a shoe comprising: the sole structure for a shoe of Claim 7 (Fig. 1).
Kita Annotated Fig. 2:

    PNG
    media_image1.png
    651
    442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    787
    738
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
 Regarding the 35 U.S.C. 103 rejection of Claims 1-14 in view of Kita and Luedecke, Applicant submits that the references fail to teach the plate being formed of a front side plate extending from the forefoot area to the midfoot area and a rear side plate extending from the midfoot area to the hindfoot area, the front side plate and the rear side plate are formed integrally, and a step portion extending in a foot width direction such that a front edge portion of the rear side plate is located over a rear edge portion of the front side plate is formed between the front side plate and the rear side plate. Examiner disagrees, and submits that Kita does teach a front side plate and a rear side plate that extend as claimed and that are integrally formed with one another, and further that the plate includes a step portion wherein the front edge portion is above a rear edge portion (as cited and shown above), as Kita teaches a plate with the front edge portion being higher above the ground surface than the rear edge portion, therein being “over” the rear edge portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kita (US 2003/0000108) teaches a sole structure with a front side plate, a rear side plate, and a step region wherein the front side plate is over the rear side plate. Stien (US 2017/0224049) teaches a sole structure with a front side plate and a rear side plate, and a step region between the front side plate and the rear side plate wherein the front edge portion is over the rear edge portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732